DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s electronic Terminal Disclaimer has been accepted.  The TD filed on 12/29/2021 was denied because of improper title.  The Examiner informed applicant’s representative in a telephonic communication of January 11, 2022 and suggested filing an e-Terminal Disclaimer where applicant will find out instantly upon submission if the TD is accepted.  On Jan 11, 2022 applicant’s e-Terminal Disclaimer was accepted by the USPTO.
Response to Arguments
Applicant’s amendments to claims 21-44 have been fully and carefully considered.  As discussed with applicant in the Interview Summary of November 22, 2021, the claims as presently drafted define over the Ganatra et al. reference 2016/0166727 does not specifically teach a PET (polyethylene terephthalate) multi-filament comprising a high tenacity polyester (HT PET) fiber having a denier per filament of less than 1.5 dpf and a tenacity from about 7.0-9.0 gram-force per denier resulting in a thinner, high tenacity polyester yarn (multifilament) which provides a more stable crystalline structure for use in medical and biomedical applications.    Applicant’s amendments and timely filed and properly executed Terminal Disclaimer has placed this application in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771